                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Josh Daniel Douglas                                                   Docket No. 7:18-CR-15-lH

                               Petition for Action on Supervised Release

COMES NOW Mark Culp, U.S. Probation Officer of the court, presenting a petition for modification of the
Judgment and Commitment Order of Josh Daniel Douglas, who, upon an earlier plea of guilty to Possession
of a Firearm by a Convicted Felon, in violation of, 18 U.S.C. § 922(g)(l), 18 U.S.C. § 924(a)(2), was
sentenced by the Honorable Malcolm J. Howard, Senior U.S. District Judge, on October 9, 2018, to the
custody of the Bureau of Prisons for a term of 26 months. It was further ordered that upon release from
imprisonment the defendant be placed on supervised release for a period of 36 months .

   . Josh Daniel Douglas was released from custody on December 23, 2019, at which time the term of
supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

This offender submitted a urine sample on January 2, 2020, which tested positive for marijuana, cocaine,
oxycodone, and oxymorphone. When confronted about the use, the offender verbally admitted to using
marijuana and cocaine, but denied the use of anything else. As a response to the drug positive, the probation
office recommends that this offender be continued in the Surprise Urinalysis Program, allowed the
opportunity to participate in substance abuse treatment and complete a 60-day term of location monitoring
(curfew).

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
       60 consecutive days. The defendant is restricted to his residence during the curfew hours. The
       defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
       abide by all program requirements, instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


/s/ Maurice J. Foy                                    /s/ Mark Culp
Maurice J. Foy                                        Mark Culp
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      150 Rowan Street Suite 110
                                                      Fayetteville, NC 28301
                                                      Phone: 910-354-2543
                                                      Executed On: January 15, 2020
Josh Daniel Douglas
Docket No. 7:18-CR-15-lH
Petition For Action
Page2
                                   ORDER OF THE COURT

                             /i    ~ay of
                   rds in the above case.
                                            f,,,-...,9   , 2020, and ordered filed and
